 

CIVIL PROCEDURE FORM NO. 8-A(Q)
INTHE 45th_ JUDICIAL CIRCUIT, _ Lincoin COUNTY, MISSOURI

 

 

Judge or Division: Circuit Court Case Number:
Richard G. Callahan 20L6-CC00031
Plaintiff/Petitioner: Appellate Number:

Karla L. Allsberry

L] Filing as an Indigent

 

Date of Judgment/Decree/Order: Court Reporter:
(ATTACH A COPY)

February 8, 2021

Mindy S. Hunt
Randall W. Wells

 

vs. | Date Post Trial Motion Filed:

 

 

(J Sound Recording Equipment

 

Defendant/Respondent: n/a
Judge Patrick S. Flynn Date Ruled Upon:
n/a

 

The Record on Appeal will consist of:
Legal File only or

 

 

__X_ Legal File and Transcript (Date File Stamp)

 

Notice of Appeal to Missouri Court of Appeals - Civil
District: [|] Western [X] Eastern [_] Southern

 

Notice is given that Defendant Judge Patrick S. Flynn appeals from the judgment/decree/order entered in this action

on February 8, 2021.

 

Appellant's Name
(lf multiple, list all or attach additional pages)
Judge Patrick S. Flynn

Respondent's Name
(H multiple, list all or attach additional pages)
Karla L. Allsberry

 

Address
cio Counsel

Address
c/o Counsel

 

Appellant's Attorney/Bar Number

(H multiple, list all or attach additional pages)
D. John Sauer #58727

Melanie Pennycuff #72227

Respondent's Attorney/Bar Number
(if multiple, list all or attach additional pages)
David M. Duree #21003

 

Address

Office of the Missouri Attorney General
P.O. Box 861

St. Louis, MO 63188

Address
312 S. Lincoln Ave.
O'Fallon, IL 62269

 

E-mail Address
John. Saver@ago.mo.gov
Melanie. Pennycuff@ago.mo.gov

E-mail Address
Law@dmduree.net

 

Telephone

314-340-7652

Telephone
618-628-0186

 

 

Brief Description of Case (May be completed on a separate page)

This case involves a declaratory judgment entered by a Circuit judge interpreting Section 478.240 as to what
authority, if any, a presiding judge has to administratively suspend, with pay and benefits, an elected Circuit Clerk.

 

 

Issues Expected To Be Raised On Appeal (May be completed on a separate page. Appellant is not bound by this fist.)
Whether a Circuit Judge has jurisdiction to issue a declaratory judgment interpreting Section 278.240, or whether the
Missouri Supreme Court has original and exclusive jurisdiction over Section 278.240.

Whether the statutory language of subsection 2 designating the presiding judge as chief administrative officer
bestows the power of suspension over the duly elected or gubernatorial appointed court clerk.

 

1 of 3

 
 

Case: 4'19-cv-02366-SNLJ Doc # 70-1 Filed: 02/11/21 Page: 2 of 2 PagelD #: 926

 

Docket Fee Information

[-] The docket fee in the amount of $70.00 is being tendered with this notice of appeal.

[x] No docket fee is being tendered because:
x] a docket fee is not required by law pursuant to: Government Filer — Exempt from filing fees
_] a motion to prosecute the appeal in forma pauperis has been or will be filed.

[_] a docket fee in the amount of $70.00 cannot be tendered at this time but will be submitted at a later date or
this appeal will be subject to dismissal pursuant to Rule 84.08(a).

 

 

 

 

Signature of Attomey or Appellant —— Date
soo Ss fo : -
a — a“ ee a or A {
wie = fa Fey, (2, AG

Certificate of Service on Persons other than Registered Users of the Missouri eFiling System

| certify that on (date), a copy of the foregoing was sent to the following by facsimile, hand-
delivery, electronic mail or U.S. mail postage prepaid to their last known addresses.

 

 

 

 

Appellant or Attorney for Appellant

 

Directions to Clerk

Transmit a copy of the notice of appeal and all attached documents to the clerk of the Court of Appeals and to any
person other than registered users of the eFiling system in a manner prescribed by Rule 43.01. Clerk shall then fill in

the memorandum below. See Rule 81.08(i). Forward the docket fee to the Department of Revenue as required by
statute.

Memorandum of the Clerk

| have this day served a copy of this notice by [_] regular mail [J registered mail (] certified mail [J facsimile
transmission to each of the following persons at the address stated below. If served by facsimile, include the time and date
of transmission and the telephone number to which the document was transmitted.

 

 

 

 

 

| have transmitted a copy of the notice of appeal to the clerk of the Court of Appeals, District.

[_] Docket fee in the amount of $70.00 was received by this clerk on (date) which will be
disbursed as required by statute.

L_] No docket fee was received.

 

 

Date Clerk

 

2 0f3

 
